MEMORANDUM **
Erick Ludwing Galvez-Palma and his wife are natives and citizens of Guatemala. Petitioners seek review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their claim for *613asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000), and we deny the petition for review.
Substantial evidence supports the BIA’s determination that the two death threats Galvez-Palma endured did not amount to past persecution. See Lim v. INS, 224 F.3d 929, 936-37 (9th Cir.2000). Substantial evidence also supports the BIA’s finding that Galvez-Palma did not have a well-founded fear, because his fear is too speculative. See Mendez-Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir.2006).
Because Petitioners failed to establish eligibility for asylum, they necessarily failed to meet the more stringent standard for withholding of removal. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.